Citation Nr: 1110406	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In a July 2009 statement, the Veteran raised the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  

The Veteran's July 2009 statement also alleged several instances of clear and unmistakable error (CUE) in the January 2007 rating decision on appeal.  It is not clear if the Veteran intended to file a claim for CUE, but in any event, the January 2007 rating decision is the subject of the current appeal and is not a final and binding rating determination.  See 38 C.F.R. § 3.105(a) (2010).  Therefore, the Board finds that referral of a claim for CUE is not appropriate.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has manifested Level IV hearing in the right ear and Level VIII hearing in the left ear. 

2.  The Veteran experiences tinnitus. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 20 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).
2.  There is no schedular basis for the assignment of more than a single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.87, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased ratings are warranted for service-connected bilateral hearing loss and tinnitus.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



Increased Rating Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in an October 1971 rating decision.  An initial noncompensable evaluation was assigned, effective July 1, 1971.  The Veteran contends that an increased evaluation is warranted as his disability has worsened and makes it difficult to hear and communicate with people.  

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  

The Veteran underwent a hearing evaluation at the Woodbourne Correctional Facility in July 2005.  He reported having consistent problems communicating due to hearing loss.  An audiogram was performed and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
N/A
50
LEFT
30
40
45
N/A
N/A

Speech audiometry revealed speech recognition ability of  68 percent in the right ear and less than 50 percent in the left ear.  The diagnosis was mild to profound sensorineural hearing loss of the right ear and mild to severe sensorineural hearing loss of the left ear. 

The Veteran was also provided a VA audiological examination in January 2007.  He reported that he was unable to watch television due to his hearing loss and had to rely on visual cues when communicating.  An audiogram showed pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
50
LEFT
30
40
50
90
100

The examiner noted that the Veteran had very poor word recognition ability of 
of 68 percent in the right ear and 50 percent in the left ear.    

With respect to the right ear, the Veteran's most severe hearing loss was demonstrated at the January 2007 VA examination when he manifested a puretone threshold average of 43 decibels and a speech recognition score 68 percent.  The Veteran's right ear hearing impairment therefore translates to Level IV hearing using Table VI.  With respect to the left ear, the Veteran manifested a puretone threshold average of 70 decibels at the January 2007 VA examination with a speech recognition score of 50 percent.  Thus, the left ear hearing impairment translates to Level VIII hearing using Table VI.  Level IV hearing impairment in one ear with Level VIII hearing in the other ear translates to a 20 percent evaluation under Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
The January 2007 VA examination revealed left ear puretone thresholds that meet the criteria for an exceptional pattern of hearing loss in accordance with 38 C.F.R. § 4.86.  The Board has therefore considered whether a higher disability rating is warranted under Table VIa.  Under Table VIa, the Veteran's left ear puretone threshold average of 70 is translated as Level II hearing impairment, and when elevated to the next highest Roman numeral, manifests Level IV hearing impairment.  Even if the left ear is evaluated separately as provided by 38 C.F.R. § 4.86, it is clear that the Veteran's hearing loss is rated higher with use of Table VI.

The Board therefore finds that an increased 20 percent evaluation is warranted for hearing loss throughout the claims period.  Although the Veteran did not manifest pure tone thresholds that meet the schedular criteria for an increased rating of 20 percent under Diagnostic Code 6100 until January 2007, the Board notes that the July 2005 audiological examination did not include testing of hearing acuity at all the levels required for an adequate examination under 38 C.F.R. § 4.85.  However, the Veteran manifested similar low word recognition scores on both the July 2005 and January 2007 audiological examinations.  The Veteran has also consistently reported throughout the claims period that his hearing loss has worsened in severity and an April 2006 statement from a friend documents the Veteran's communication impairments due to hearing loss.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an increased evaluation of 20 percent, but not higher, is warranted for hearing loss throughout the claims period. 


Increased Rating Tinnitus

Service connection for tinnitus was granted in an August 2003 rating decision.  An initial 10 percent evaluation was assigned under Diagnostic Code 6260, effective April 10, 2003.  The currently assigned 10 percent evaluation for tinnitus is the maximum possible under Diagnostic Code 6260 whether it is perceived in one ear, both ears, or the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

The Board has considered whether separate ratings are warranted for tinnitus in each ear.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

Thus, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher rating or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hearing loss and tinnitus are manifested by decreased hearing acuity and difficulty speaking to others.  These manifestations are contemplated in the rating criteria.  The Board is also cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In the present case, the January 2007 VA examiner inquired as to any subjective complaints associated with the Veteran's hearing loss and tinnitus and the Veteran reported that he could not watch television and had difficulty communicating.  Similar statements have been made by the Veteran throughout the claims period and were recently reiterated in a July 2009 letter.  The Board has considered the evidence of record in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), and does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned noncompensable rating.  Rather, his description of difficulties with hearing and tinnitus are consistent with the degree of disability addressed by the assigned evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extra-schedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hearing loss and tinnitus.  There is no medical evidence that the Veteran's hearing loss has interfered with employment, and the Board notes that the Veteran is currently incarcerated.  In any event, the Veteran has not reported any occupational impairment associated with hearing loss or tinnitus and remand or referral of a claim for TDIU is not necessary.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2005 and November 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in March 2006 and November 2006 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in response to his claim.  The Board notes that the Veteran is currently incarcerated and the January 2007 VA audiological examination was conducted at the Woodbourne Correctional Facility in New York and not at a VA Medical Center (VAMC).  The examination report indicates that a puretone audiometry test was conducted along with a controlled speech discrimination test (Maryland CNC).  The examination was also conducted by a state-licensed audiologist.  While there is some question as to whether the examination took place in a sound-proof booth, 38 C.F.R. § 4.85 does not require a sound-proof booth for a valid test for hearing impairment.  The January 2007 VA examination therefore meets the criteria for a valid hearing test, and the Board finds that it is adequate for rating purposes. 

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In statements dated July 2009, the Veteran described the procedural history of his claim for an increased rating for hearing loss and contended that VA had committed several errors in the processing of his claim.  This statement was submitted on the Veteran's behalf by his representative in August 2009.  Although the representative stated that the Veteran was claiming his hearing had worsened, review of the July 2009 statements from the Veteran does not show an allegation worsened hearing since the January 2007 VA examination.  The record also contains no other evidence that the Veteran's hearing has worsened since January 2007.  Thus, an additional VA examination is not required. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The Veteran's bilateral hearing loss warrants a 20 percent evaluation, and to this extent, the claim is granted.
Entitlement to a rating in excess of 10 percent for tinnitus is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


